Citation Nr: 1608950	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1959 to September 1980.  The Veteran died on April [redacted], 2012 and the appellant contends that she is his surviving spouse for the purposes of VA death benefits.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction over the claims file is currently held by the VA Regional Office (RO) in Seattle, Washington. 

The appellant testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in April 2015.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The appellant was legally married to someone other than the Veteran until October [redacted], 2010 when the marriage was annulled. 

2.  The appellant was a resident of the Republic of the Philippines and may have attempted to enter into a common-law marriage as early as April 2008.

3.  The appellant moved to Washington State in August 2011 and was legally married to the Veteran on August [redacted], 2011.

4.  Common-law marriage is not recognized by the Republic of the Philippines or the State of Washington.

5.  The appellant is the Veteran's surviving spouse, but was married to the Veteran for less than one year prior to his death on April [redacted], 2012.


CONCLUSION OF LAW

The criteria for an award of DIC benefits are not met.  38 U.S.C.A. §§  101(3), 103, 1304, 1310 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the surviving spouse of the Veteran and is entitled to receive payment of VA dependency and indemnity compensation (DIC).  DIC is paid to the surviving spouse of a veteran who dies, after December 31, 1956, from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014).  The Board has characterized the issue as titled above as the appellant is seeking DIC benefits.  As the determinative issue is whether she meets the requirements to receive such benefits, that is the issue addressed in detail in this decision.

A surviving spouse may qualify for pension, compensation, or DIC if the marriage to the veteran occurred before or during the veteran's service.  38 C.F.R. § 3.54  (2015).  Under 38 C.F.R. § 3.54(c), DIC payable under 38 U.S.C.A. § 1310(a)  may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran: (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.

The appellant and the Veteran were married on August [redacted], 2011 in Washington State.  The Veteran died on April [redacted], 2012 and was married to the appellant at the time of his death.  The marriage took place more than 15 years after the termination of the Veteran's period of service in September 1980 and the Veteran and the appellant were not married for more than one year prior to his death.  Furthermore, a child was not born of their marriage.  Therefore, the appellant does not meet the criteria for an award of DIC under 38 C.F.R. § 3.54(c).

The appellant contends that she and the Veteran had a valid common law marriage prior to August [redacted], 2011 and she therefore satisfies the married "for one year or more" requirement of 38 C.F.R. § 3.54(c).  Prior to August 2011, the appellant was a resident of the Republic of the Philippines.  In an August 2013 statement of marital relationship and in her April 2015 testimony, the appellant reported that she and the Veteran began their relationship on the internet and he traveled to the Philippines in March 2008.  From that point forward, they lived together in the Philippines as much as possible (subject to immigration laws limiting the time the Veteran could spend in the country) and held themselves out as married to the community.  In support of her claim, the appellant submitted statements from two friends confirming that she and the Veteran were generally known as husband and wife from at least 2009 onward.  Despite holding themselves out to the public as married from March 2008, the appellant was still legally married to another man until October [redacted], 2010 when an annulment of her previous marriage was issued.  Thus, the Board must determine whether the appellant and Veteran were in a valid common law marriage after October [redacted], 2010.  

VA regulations provide that marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  The appellant was a legal resident of the Philippines until August [redacted], 2011, when she moved to Washington State and was formally married to the Veteran less than two weeks later.  The Veteran appears to have remained a legal resident of the United States and the State of Washington, despite cohabitating with the appellant in the Philippines as much as possible.  

Common law marriages do not exist as a matter of law in the State of Washington. See Wash. Rev. Code Tile 26, Chapter 26.04.  Common law marriage is also not recognized in the Philippines.  In Lamour v. Peake, 544 F.3d 1317, 1321 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) took note of case law citing Philippine legal materials and concluded that common law marriage is not recognized in the Philippines, including citing to Sandoval v. Brown, 7 Vet. App. 7, 10 (1994).  In Sandoval, the Court held that Article 34 of the Family Code of the Philippines (which provides that no license is necessary for the marriage of a man and a woman who have lived together as husband and wife for at least five years and without any legal impediment to marry each other) does not allow common law marriage in the Philippines.  The appellant argues that common law marriage is valid in the Philippines under Article 147 of the Family Code, but this provision only pertains to the ownership of property and does not provide for a common law marriage.  In any event, the appellant has not submitted any evidence that common law marriage is legal in the Philippines contrary to the holdings of Lamour and Sandoval.  

Based upon the evidence of record, there was a legal impediment preventing a common law marriage between the Veteran and the appellant; that is, that common law marriage was prohibited under the laws relevant to this appeal.  This legal impediment to marry was not removed at any time prior to their marriage in Washington State on August [redacted], 2011.  It is neither alleged nor shown that the Veteran and the appellant undertook any action to make their marriage valid under applicable law prior to this date.  Therefore, the Board finds that the Veteran and the appellant were not married until August [redacted], 2011 and were married for less than a year prior to the Veteran's death.  The Board is sympathetic to the appellant's situation, but finds that while she is the surviving spouse of the Veteran, she does not meet the criteria for an award of DIC as she was not married to the Veteran for one year or more prior to his death in accordance with 38 C.F.R. § 3.54(c).

The Board has also considered whether the appellant's marriage qualifies under the criteria for a marriage deemed valid.  Here, as detailed, the Veteran and the appellant lived in jurisdictions that do not recognize common law marriage.  Thereafter, they entered into a marriage, but such occurred less than a year before the Veteran's death.  Under these facts and circumstances, as the marriage occurred less than a year prior to the Veteran's death, there is not a basis for the appellant qualifying for benefits under the provisions outlined in 38 C.F.R. § 3.52.

As a final matter, the Board notes that  VA has certain duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  As discussed above, this claim for benefits lacks legal merit.  Here, the facts are not in dispute that are determinative to this appeal - that is, the date of an official marriage and the locations of where the Veteran and the appellant lived during the relevant periods of time.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).



ORDER

Entitlement to DIC benefits is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


